DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 2011/0036346) in view of Lord et al (US 2016/0242466).
Cohen shows the method and apparatus claimed including an electric cigarette with a pressure sensor (38) that senses an airflow or a puff initiated by a user wherein the sensing of the puff is a first signal level signal, a first stopwatch or timer (122) that begins counting/measuring a duration of the airflow or the puff of the first level signal, an atomizer/heater (14/108) that begins and continues to operate, and a controller or a control logic circuit (126) to control an operation of the atomizer wherein the first stopwatch/timer and the atomizer that are controlled by the controller/control logic circuit to atomize or vaporize a vaporizable material according to a counted duration of the airflow or during the first level signal. Cohen further shows that the counted duration can be less than a predetermined or preset duration (para [0040]) wherein the clock/timer begins tracking of an elapsed time or inactive time of inhalation/puffs including the next first level signal or a next puffing wherein the controller stops operation of the atomizer when a total duration of the successive first level signals, which are shown by the successive puffing signals, reach the first preset duration (e.g. 30 minutes), and the logic circuit will not activate the atomizer again unit the predetermined preset time/duration has elapsed (also see para [0042 and [0043]).  But, Cohen does not show for a second stopwatch. 
Lord shows it is known to provide an electric cigarette with an airflow sensor that generates a signal to operate a heater/atomizer for inhalation wherein a timer or timers are provided to track or count a duration of the inhalation. Also see para [0019]. Lord also shows it is known to count a duration of the inhalation wherein an elapsed time after the end of the inhalation would have been counted to determine if a total usage/duration has reached and stop the operation of the heater/atomizer. Also see Figure 4 of Lord. 
In view of Lord, it would have been obvious to one of ordinary skill in the art to adapt Cohen with a plurality of stopwatches or timers including a second stopwatch or second timer that can be used to count an elapsed duration after an end of the counted duration of the first level signal, which is used to initiate an operation of the atomizer/heater, as an alternative means to monitor the counted duration including an elapsed duration between the successive first level signals/inhalations, so that the operation of the atomizer is stopped when a total duration of the successive or multiple activations of the atomizer, including interval times or third preset duration, reach the first preset duration to predictably control the operation limits of the electronic cigarette. 
With respect to claims 7, 8, 16 and 17, Cohen shows that atomizer can be stopped before the predetermined/preset time, and since the atomizer is stopped after the predetermined/preset time, the operation of the atomizer can be stopped when the next first level signal is not detected before the counted elapsed duration reach the third preset duration, which can be 1 to 3 seconds, that is the remaining time of the first preset duration.   
With respect to claims 9 and 18, Cohen shows the first level signal, which is shown by a pressure increase initiated by a user, that satisfies a smoking condition.  
With respect to claim 20, Cohen shows a power supply (42) such as a battery that is connected to the atomizer (14). 
Response to Arguments
Applicant's arguments filed 10/15/21 have been fully considered but they are not persuasive.
Applicant argues that the clock 122 of Cohen only counts the elapsed time after the pressure transducer 38 senses the user drawing on the inhalation device 10 and that Cohen fails to disclose the clock 122 counting a duration of the signal from the pressure transducer 38. This argument is not deemed persuasive. It is noted that the pressure transduce 38 that senses a puffing or activation of the atomizer begins to count a duration via a clock 122 wherein this counting is performed in the same manner as the airflow sensor 10 of the present application that also begins the counted duration via the stopwatch 30 (para 0014).   
Applicant further argues that the clock 122 of Cohen operates after the atomizing device 108 stops operating wherein Cohen fails to disclose the clock 122 operates when the duration of the previous (first) signal from the pressure transducer 38 is less than a first preset duration. This argument is not deemed persuasive. It is noted Cohen shows different operation approaches one of which includes providing a minimum elapsed time between activations of the atomizing device, but Cohen, in another operation approach, discloses for counting of the duration such as 30 minute time duration where the clock begins the time duration after the first level signal is initiated by the puffing of the atomizer wherein the atomizer continues operating and stops when the counted duration reach this preset duration of 30 minutes (also see para 0040, 0043 and 0044). 
Thus, the Applicant’s arguments are not deemed persuasive. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761